DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 12-31 of the amended claim set received 5/20/2022 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14, 16, 18-24, 26-29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 8 of U.S. Patent No. 11,346,243. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 12, patent claim 1 is a gas turbine engine assembly apparatus which is explicitly configured to provide all of the claimed process steps.  The patent claim anticipates pressurizing air via a compressor of the gas turbine engine assembly (patent first clause); providing the pressurized air from the compressor to a combustion chamber (second clause); injecting fuel into the pressurized air within the combustion chamber and igniting the fuel so as to raise a temperature and energy level of the pressurized air (second clause); providing combustion products from the combustion chamber to a turbine coupled to a generator (third and fourth clause); and damping torsional oscillations of a shaft system of the generator via a controller providing a speed signal or a torque signal to prohibit the generator from having a constant power load at frequencies of torsional interaction (fifth clause in combination with the seventh clause).
Regarding Claim 13, patent claim 1 discloses wherein the controller controls a power bus damper to prohibit the generator from having a constant power load at frequencies of torsional interaction (fifth clause in combination with the seventh clause).
Regarding Claim 14, patent claim 2 discloses wherein the power bus damper comprises at least one of an active load, a controlled resistive load, or an energy storage device.
Regarding Claim 16, patent claim 1 discloses wherein the power bus damper is further configured to prevent a bus from having a constant power load on the generator at frequencies of torsional interactions separated from voltage control (clause 7).
Regarding Claim 18, patent claim 2 discloses wherein the controller controls a controlled resistive load of a resistor to prohibit the generator from having a constant power load at frequencies of torsional interaction (patent claim 1 clauses 5 and 7 in combination with the controlled resistive load of claim 2; the controller is defined as providing a signal to the power bus damper to prevent the constant power load at frequencies of torsional interaction and, in the case where the power bus damper comprises a controlled resistive load, the controller is controlling the resistive load to produce the function constant power load prevention).
Regarding Claim 19, patent claim 2 wherein the controlled resistive load is varied so as to prohibit the generator from having a constant power load (patent claim 1 clauses 5 and 7 in combination with the controlled resistive load of claim 2; the controller is defined as providing a signal to the power bus damper to prevent the constant power load at frequencies of torsional interaction and, in the case where the power bus damper comprises a controlled resistive load, the controller is controlling the resistive load to produce the function constant power load prevention which is necessarily done by varying the resistive load).
Regarding Claim 20, patent claim 6 is a gas turbine engine assembly apparatus which is explicitly configured to provide all of the claimed process steps.  The patent claim anticipates pressurizing air via a compressor of the gas turbine engine assembly (patent clause 1); providing the pressurized air from the compressor to a combustion chamber (clause 2); injecting fuel into the pressurized air within the combustion chamber and igniting the fuel so as to raise a temperature and energy level of the pressurized air (clause 2); providing combustion products from the combustion chamber to a turbine coupled to a generator (clauses 3 and 4); and damping torsional oscillations of a shaft system of the generator via a controller providing a speed signal or a torque signal to at least one of a battery and a load in parallel to prohibit the generator from having a constant power load at frequencies of torsional interaction (clauses 5 and 6).
Regarding Claim 21, patent claim 6 discloses wherein each of the battery and the load are configured to prevent a power bus from having a constant power load in response to the speed signal or the torque signal (clause 6).
Regarding Claim 22, patent claim 6 discloses wherein the controller controls a power bus damper to prohibit the generator from having a constant power load at frequencies of torsional interaction (clause 6).
Regarding Claim 23, patent claim 6 discloses wherein the load comprises at least one of an active load or a controlled resistive load (clause 5, an active load).
Regarding Claim 24, patent claim 6 discloses wherein the power bus damper comprises at least one of the active load, the controlled resistive load, or an energy storage device (clause 5, the active load).
Regarding Claim 26, patent claim 8 discloses wherein the controller further controls a resistance of a resistor to prohibit the generator from having a constant power load at frequencies of torsional interaction (claim 6 clauses 5 and 6 in combination with the recitation of claim 8: the controller is defined as providing a signal to the power bus damper to prevent the constant power load at frequencies of torsional interaction and, in the case where the power bus damper comprises a controlled resistive load, the controller is controlling the resistive load to produce the function constant power load prevention).
Regarding Claim 27, patent claim 8 discloses wherein a resistance of the resistor is varied so as to prohibit the generator from having a constant power load (claim 6 clauses 5 and 6 in combination with the recitation of claim 8: the controller is defined as providing a signal to the power bus damper to prevent the constant power load at frequencies of torsional interaction and, in the case where the power bus damper comprises a controlled resistive load, the controller is controlling the resistive load to produce the function constant power load prevention which is necessarily done by varying the resistive load).
Regarding Claim 28, patent claim 6 is a gas turbine engine assembly apparatus which is explicitly configured to provide all of the claimed process steps.  The patent claim anticipates providing combustion products from a combustion chamber to a turbine coupled to a generator (clauses 2-4); and damping torsional oscillations of a shaft system of the generator via a power bus damper operably coupled with the shaft system of the generator through a power bus (clause 5) and configured to prohibit the generator from having a constant power load at frequencies of torsional interaction (clause 5), wherein the power bus damper includes a battery and an active load in parallel (clause 5).
Regarding Claim 29, patent claim 6 discloses providing a speed signal or a torque signal to the power bus damper, wherein each of the battery and the active load are configured to prevent the power bus from having a constant power load in response to the speed signal or the torque signal (clause 6).
Regarding Claim 31, patent claim 8 discloses wherein the power bus damper further controls a controlled resistive load of a resistor to prohibit the generator from having a constant power load at frequencies of torsional interaction (claim 6 clauses 5 and 6 in combination with the recitation of claim 8: the controller is defined as providing a signal to the power bus damper to prevent the constant power load at frequencies of torsional interaction and, in the case where the power bus damper comprises a controlled resistive load, the controller is controlling the resistive load to produce the function constant power load prevention, since there is not separate controller claimed in the application the controller is considered a sub-component of the power bus damper and thus the power bus damper controls the controlled resistive load).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,346,243 in view of Snook (US 2012/0214605).
Regarding Claim 15, the patent discloses the claimed invention as described above but does not disclose damping torsional oscillations of the shaft system of the generator via a mechanical damper.
Snook discloses in Fig. 2, pressurizing air 20 via a compressor 110, providing the pressurized air to a combustion chamber 120, injecting fuel 30 into the pressurized air and igniting the fuel, and providing combustion products 35 from the combustion chamber to a turbine 130 coupled to a generator 150 via a shaft system 140 of the generator.  Snook teaches in Fig. 2, damping torsional oscillations of the shaft system 140 via a mechanical damper 160 (read para. 0018).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the patent claim to include damping torsional oscillations of the shaft system of the generator via a mechanical damper as taught by Snook in order to minimize the impact of both minor and major fault events on the turbine and other components, allow overall turbine design requirements to be relaxed, and make the gas turbine engine assembly more reliable with longer component lifetimes (Snook para. 0020).
Claims 17, 25, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,346,243 in view of Thet (PCT/JP2014/084745, i.e., WO2016/098266; references made to US 2017/0346427).
The patent discloses the claimed invention as described above but does not disclose converting, via a power converter operably coupled with the controller, AC voltage into DC voltage, wherein the power converter is configured to dampen torsional oscillations by reducing a power factor to increase generator losses at mechanical damping frequencies.
Thet discloses in Fig. 1, a power converter 201 and process performed by the converter of a gas turbine engine assembly 3 and generator 4 including a generator shaft 412.  Thet teaches the power converter 201 converting AC voltage to DC voltage (para. 0026, ll. 6-9) damping torsional oscillations (speed fluctuations as read at para. 0049) by reducing a power factor to increase generator losses at mechanical damping frequencies (read para. 0023, ll. 6-15: the converter 201 damps power oscillations at damping frequencies by adjusting active and reactive power as read at para. 0054; given that the converter is capable of adjusting power factor by adjustment of active and reactive power it is configured to, i.e. capable of, reduce the power factor).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the patent claim to include the power converter and associated process taught by Thet in order to suppress power oscillations (Thet para. 0010, last sentence) (by inclusion in the same system as the controller the converter is operably coupled with the controller).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US 5,160,080) in view of Sihler (US 2007/0279012).
Regarding Claim 12, Hines discloses in Fig. 2, a method of operating a gas turbine engine assembly, comprising:
pressurizing air 14 via a compressor 18 of the gas turbine engine assembly (inherent process of the compressor; read col. 2, l. 65-col. 3, l. 6);
providing the pressurized air from the compressor 18 to a combustion chamber 26 (read col. 3, ll. 7-16);
injecting fuel 22 into the pressurized air within the combustion chamber 26 and igniting the fuel so as to raise a temperature and energy level of the pressurized air (read col. 3, ll. 7-16);
providing combustion products 28 from the combustion chamber to a turbine 34 coupled to a generator 52, wherein the turbine is coupled to the generator with a shaft system 50 of the generator.
Hines does not disclose damping torsional oscillations of a shaft system of the generator via a controller providing a speed signal or a torque signal to prohibit the generator from having a constant power load at frequencies of torsional interaction.
Sihler discloses in Fig. 1, a damping system and method for a shaft 112 of a rotary machine 14.   The damping system and method is applicable to generator shaft applications as read at para. 0019, ll. 5-7 and shown in Figs. 2 and 8.  The damping system of Figs. 1-2 includes a power bus damper 20 operably coupled with the shaft system of a generator 112 through a power bus 26 (see Fig. 1) and comprising a controlled resistive load 24 damping torsional oscillations of the generator shaft system (read para. 0026) by prohibiting the generator from having a constant power load at frequencies of torsional interaction (read para. 0026, selective dumping of power by the resistor 24 prevents the generator from having a constant power load at frequencies of torsional interaction as read at para. 0027) and a controller 18 controlling the damping of the shaft system through an active load (transistor 29) operably coupled with the power bus 26 by providing a speed signal or a torque signal to the active load (the controller receives the torque signal from sensor 16 as read at para. 0018, ll. 3-10 and conveys the signal to the power bus damper 20 at active load 29 as read at para. 0027, ll. 1-7) and altering the active load in response to the speed signal or the torque signal (read paras. 0027 and 0035, active load 29 controls the power dump by the resistive load 24 which damps the shaft system and is activated by the controller 18; see Fig. 2 and para. 0033, the controller 18 generates the PWM control signal 43 in response to the input of torque signal from sensor 16, the PWM control signal 43 is provided to the active load 29, altering the active load; the active load 29 control in response to a PWM control signal as read at para. 0035 is independent from voltage control performed by other independent, i.e. separate, portions of the power bus damper 20 including the diode rectifier 22 and capacitor 33 as read at para. 0021, in other words, the PWM control signal controls the active load but is not used to control the voltage).
It would have been obvious to one of ordinary skill at the time of filing to have modified Hines to include the damping system and process including damping torsional oscillations of a shaft system of the generator via a controller providing a speed signal or a torque signal to prohibit the generator from having a constant power load at frequencies of torsional interaction as taught by Sihler in order to counter any shaft vibrations corresponding to its natural frequency (Sihler para. 0026) thereby preventing mechanical damage (para. 0006).
Regarding Claim 13, Hines in view of Sihler discloses the claimed invention as discussed above.  Sihler teaches the incorporated damping system of the combination which, as discussed above, includes wherein the controller controls a power bus damper to prohibit the generator from having a constant power load at frequencies of torsional interaction.
Regarding Claim 14, Hines in view of Sihler discloses the claimed invention as discussed above.  Sihler teaches the incorporated damping system of the combination which, as discussed above, wherein the power bus damper comprises at least one of an active load, a controlled resistive load, or an energy storage device (the active load 29 and controlled resistive load 24).
Regarding Claim 16, Hines in view of Sihler discloses the claimed invention as discussed above.  Sihler teaches the incorporated damping system of the combination which, as discussed above, wherein the power bus damper is further configured to prevent a bus from having a constant power load on the generator at frequencies of torsional interactions separated from voltage control (read para. 0026, selective dumping of power by the resistor 24 prevents the generator from having a constant power load at frequencies of torsional interaction as read at para. 0027; the torsional interactions are defined as the natural frequency of the shaft which is separate from voltage control in that torsional interactions are distinct from voltage control by definition).
Regarding Claims 18 and 19, Hines in view of Sihler discloses the claimed invention as discussed above.  Sihler teaches the incorporated damping system of the combination which, as discussed above, includes wherein the controller controls a controlled resistive load of a resistor 24 to prohibit the generator from having a constant power load at frequencies of torsional interaction (read para. 0026, selective dumping of power by the resistor 24 prevents the generator from having a constant power load at frequencies of torsional interaction as read at para. 0027) wherein the controlled resistive load is varied so as to prohibit the generator from having a constant power load (the selective dumping discussed above).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hines (US 5,160,080) in view of Sihler (US 2007/0279012) and further in view of Snook (US 2012/0214605).
Regarding Claim 15, Hines in view of Sihler discloses the claimed invention as discussed above.  Hines in view of Sihler as discussed above does not disclose damping torsional oscillations of the shaft system of the generator via a mechanical damper.
Snook discloses in Fig. 2, pressurizing air 20 via a compressor 110, providing the pressurized air to a combustion chamber 120, injecting fuel 30 into the pressurized air and igniting the fuel, and providing combustion products 35 from the combustion chamber to a turbine 130 coupled to a generator 150 via a shaft system 140 of the generator.  Snook teaches in Fig. 2, damping torsional oscillations of the shaft system 140 via a mechanical damper 160 (read para. 0018).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Hines to include damping torsional oscillations of the shaft system of the generator via a mechanical damper as taught by Snook in order to minimize the impact of both minor and major fault events on the turbine and other components, allow overall turbine design requirements to be relaxed, and make the gas turbine engine assembly more reliable with longer component lifetimes (Snook para. 0020).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hines (US 5,160,080) in view of Sihler (US 2007/0279012) and further in view of Thet (PCT/JP2014/084745, i.e., WO2016/098266; references made to US 2017/0346427).
Regarding Claim 17, Hines in view of Sihler discloses the claimed invention as discussed above.  Hines in view of Sihler does not disclose converting, via a power converter, AC voltage into DC voltage, wherein the power converter is configured to dampen torsional oscillations by reducing a power factor to increase generator losses at mechanical damping frequencies.
Thet discloses in Fig. 1, a power converter 201 and process performed by the converter of a gas turbine engine assembly 3 and generator 4 including a generator shaft 412.  Thet teaches the power converter 201 converting AC voltage to DC voltage (para. 0026, ll. 6-9) damping torsional oscillations (speed fluctuations as read at para. 0049) by reducing a power factor to increase generator losses at mechanical damping frequencies (read para. 0023, ll. 6-15: the converter 201 damps power oscillations at damping frequencies by adjusting active and reactive power as read at para. 0054; given that the converter is capable of adjusting power factor by adjustment of active and reactive power it is configured to, i.e. capable of, reduce the power factor).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Hines in view of Sihler to include the power converter and associated process taught by Thet in order to suppress power oscillations (Thet para. 0010, last sentence).

Allowable Subject Matter
Claims 20-31 would be allowable if a terminal disclaimer over US Pat. 11,346,243 is received.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent claim limitations:
Regarding Claim 20, “damping torsional oscillations of a shaft system of the generator via a controller providing a speed signal or a torque signal to at least one of a battery and a load in parallel to prohibit the generator from having a constant power load at frequencies of torsional interaction.”
Regarding Claim 28, “damping torsional oscillations of a shaft system of the generator via a power bus damper operably coupled with the shaft system of the generator through a power bus and configured to prohibit the generator from having a constant power load at frequencies of torsional interaction, wherein the power bus damper includes a battery and an active load in parallel.”
Claims 21-27 and 29-31 are indicated allowable at least by basis on one of the claims discussed above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/Examiner, Art Unit 3741     /TODD E MANAHAN/                                           Supervisory Patent Examiner, Art Unit 3741